Citation Nr: 1447091	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial increased evaluation for service connected status post left ankle fracture (left ankle disability), currently with a noncompensable evaluation effective December 5, 2008 and a 10 percent evaluation from August 17, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted the Veteran's claim for entitlement to service connection for a left ankle disability and assigned a noncompensable rating effective December 5, 2008.

In a December 2012 rating decision, the RO increased the disability rating to 10 percent disabling, effective August 17, 2012.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after August 17, 2012.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Board subsequently remanded the case for further development in July 2012.  That development was completed, and the case was returned to the Board for appellate review.

FINDINGS OF FACT

1.  Prior to August 17, 2012, the Veteran's left ankle disability was described as manifesting in pain, but was not shown to result in moderate limited motion or other functional loss rising to such a level.

2.  From August 17, 2012, the Veteran's left ankle disability has manifested with pain, painful motion, and flare-ups following extended use resulting in functional limitation equivalent to moderate limited motion of the ankle, but not marked limited motion.  



CONCLUSIONS OF LAW

1.  Prior to August 17, 2012, the criteria for a compensable disability rating for a left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2014).

2.  From August 17, 2012, the criteria for an evaluation in excess of 10 percent, for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for a left ankle disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  Statements from the Veteran and his representative have been associated with the file.  In substantial compliance with the July 2012 Board remand, the RO has also sought to acquire any outstanding VA treatment records, but a compensation and pension exam inquiry indicates that a search using CAPRI found no VA treatment records in existence for this Veteran.  The Veteran has also indicated that he has not received treatment for this disability.  The Veteran has at no time referenced outstanding private or any other records that he wanted VA to obtain or that he felt were relevant to the claim. 

VA examinations with respect to the claim for entitlement to an initial increased disability rating were obtained in December 2008 and August 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be adequate.  The VA examiners personally interviewed and examined the Veteran, and provided the information necessary to evaluate his service-connected left ankle disability under the applicable rating criteria.  As this is in substantial compliance with the July 2012 remand directives, further remand is not required for this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Additionally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left ankle disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

III.  Left Ankle Disability

The Veteran's service connected left ankle disability has been rated under Diagnostic Code (DC) 5271 for limitation of motion of the ankle.

DC 5271 provides a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a , DC 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his left ankle disability requires factual findings as to the extent to which the Veteran's symptoms such as pain, weakness, and fatigability cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran was provided with a VA examination of his left ankle in December 2008.  The Veteran reported ankle stiffness, but did not report weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  He reported localized aching pain in the lateral ankle of a 5 out of 10 severity which occurred once per day and lasted for three hours and which could be elicited by physical activity and extreme temperatures and relieved by rest.  The Veteran stated that he could function without medication and was not receiving treatment for his condition.  He also reported that he had not had any joint replacement and did not experience any functional impairment from his condition.  Physical examination showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement for either ankle, and examination did not reveal any deformity.  Range of motion testing demonstrated left ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees, both without pain.  The joint function was noted to not be additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays showed screws in place at the distal fibula.  The examiner wrote that there was no indication of a malunion to the os calcis or malunion of the astralgus.  The examiner diagnosed status post left ankle fracture with residual intermittent pain and stiffness.  The effect of the condition on occupation and daily activity was noted as pain with prolonged standing and walking.  At this examination, the examiner also noted that there was a level scar present at the left lateral ankle measuring about 11 cm by .25 cm, which had hypopigmentation of less than 6 square inches.  No tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, other hyperpigmentation, abnormal texture or limited motion was noted.

On April 27, 2009, the Board received the Veteran's notice of disagreement, contending that he was entitled to a 10 percent disability rating for his left ankle disability.  He explained that he was open and honest with the VA examiner, but believed his responses may have been taken out of context.  He stated that his symptoms early in the day, after a full night's sleep, vary greatly from those after a typical day.  The Veteran reported symptoms of weakness, heat, giving way, lack of endurance and locking.  He further stated that he takes over the counter medication when necessary, and that his ankle hurts, locks and lacks a full range of motion when he walks, climbs stairs, and works.  He favors his left ankle, and stated that symptoms usually occur after physical activity and standing.
 
In a statement submitted with his June 2009 substantive appeal to the Board, the Veteran stated that his left ankle becomes sore and weak after physical activity and he must elevate it to relieve the pain.  He reported that he experiences tightness and discomfort when his ankle is extended in either direction during physical activity, which is more severe when weight-bearing.

The Veteran was afforded an additional VA examination in August 2012.  He reported that the ankle does not hurt all the time, but that extending it too much, prolonged standing on cement (8 hours), and weather changes (e.g. storms, extreme heat or cold) aggravate it.  He also noted that playing sand volleyball aggravates it and that he has stopped hiking and bicycling as far because of his left ankle.  He described that it will hurt badly for weeks at a time and then not hurt.  He also described pain and tightness to his distal left anterolateral leg proximal to the foot and lateral malleolus.  The Veteran stated he can walk two or three miles without difficulty, and can be on his feet a few hours (2-3) before he has pain.  When it hurts, he usually sits down.  He also said the left ankle often feels not quite right, so he does range of motion maneuvers to "pop" it.  The Veteran reported flare-ups for a few hours to a day or longer, and says he'll rest it until it feels fine, by sitting down or relaxing the foot.  On physical examination, initial range of motion measurements were to 45 degrees or greater for plantar flexion without objective evidence of painful motion, and to 15 degrees of plantar dorsiflexion with no objective evidence of painful motion.  Range of motion was to the same extent after repetitive use testing.  The examiner documented functional loss/impairment of the ankle after repetitive use of pain on movement.  The Veteran was also found to have localized tenderness or pain on palpation of the joints/soft tissue of the left ankle.  Muscle strength testing was normal for both plantar flexion and dorsiflexion.  No laxity was demonstrated compared with the opposite side for anterior drawer or talar tilt tests.  There was also no ankylosis of the ankle, subtalar and/or tarsal joints.  The Veteran was noted to have had an open reduction and internal fixation with plate and screws to the left distal fibula in December 1991.  Residuals of this were occasional pain to left lower ankle to region of lateral malleolus with extended walking, standing and bicycling.  Again, the Veteran was found to have a scar, which was documented as not painful or unstable, and having a total area less than 39 square centimeters.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected left ankle disability does not warrant an initial compensable disability rating prior to August 17, 2012, and warrants a 10 percent evaluation, and no more, from August 17, 2012. 

To warrant a compensable disability rating under Diagnostic Code 5271, the evidence must reflect "moderate" limitation of motion.  Here, the medical evidence does not support the assignment of a compensable disability rating as the limitation of motion is not "moderate."  The Board acknowledges that, at the December 2008 examination, the Veteran reported ankle stiffness and daily localized pain to the ankle following physical activity or exposure to extreme temperatures.  On his appeals, the Veteran also reported that his ankle hurts, locks and lacks a full range of motion when he walks, climbs stairs, and works, that it becomes sore and weak after physical activity, and that it has tightness and discomfort when extended in either direction during physical activity.  However, the Board finds particularly persuasive that, at the December 2008 examination, the Veteran did not report or demonstrate any pain or tenderness during range of motion testing, for which he displayed full plantar flexion and dorsiflexion.  Repetitive use testing also did not result in additional functional impairment.  The examiner noted that the Veteran's left ankle condition affected his occupation and daily activity by manifesting in pain with prolonged standing and walking.  The Board acknowledges the Veteran's statements that he experiences increased functional impairment following prolonged or intense use of his ankle, but does not find that such impairment rises to the level of "moderate" limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5271.

The Board has considered the Veteran's reported symptoms of weakness, heat, giving way, tightness, lack of endurance and locking, and that his ankle hurts, locks and lacks a full range of motion when he walks, climbs stairs, and works.  However, there is no objective evidence of pain with motion and there is no persuasive evidence that there is any additional functional loss due to pain, fatigue, weakness or incoordination to such a degree as to result in more than mild limitation of motion of the ankle.  Thus, even when considering DeLuca, the Veteran is not entitled to a compensable rating for his left ankle disorder during this period.  The overall disability picture presented by the Veteran's left ankle disorder is that of mild limitation of motion, which is appropriately rated as noncompensable under Diagnostic Code 5271.  

The Board also finds that the Veteran's left ankle disability does not warrant a rating in excess of the 10 percent already assigned from August 17, 2012.  
To warrant a 20 percent disability rating under Diagnostic Code 5271, the evidence must reflect "marked" limitation of motion.  

As noted above, range of motion testing at the August 2012 examination demonstrated normal plantar flexion without objective evidence of painful motion and 15 degrees of plantar dorsiflexion, also without evidence of painful motion.  Range of motion was not further limited on repetitive use, but pain on movement was documented.  The Veteran's reported flare-ups, lasting for a day or longer, history of pain and fatigue following prolonged use, and demonstrated painful motion on repetitive use have been contemplated in the grant of the 10 percent evaluation under 38 C.F.R. § 4.59, which allows functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  As the vast majority of the Veteran's symptoms, including additional functional loss under DeLuca, reportedly manifest only with prolonged or intensive use of the joint, the Board finds that the Veteran's disability picture does not approximate that contemplated by a 20 percent evaluation for "marked" limitation of motion of the ankle.

The Board has also looked at other diagnostic codes for rating the left ankle.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a compensable disability rating is warranted for ankylosis of the ankle.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, there is no evidence that the Veteran has ankylosis of the left ankle.  In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application, as the medical evidence does not reveal any such findings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274 (2014).  Diagnostic Code 5262 is also not for application in this case, as the evidence does not demonstrate that there is malunion of the tibia and fibula.  See 38 C.F.R. § 4.17a, Diagnostic Code 5262 (2014).   

The Board has also considered whether a separate rating is warranted for a scar related to the Veteran's left ankle surgery.  The criteria for evaluating scars were amended effective October 23, 2008, but as the Veteran's initial claim for service connection was filed in December 2008, only the new criteria are for application.  Under Diagnostic Code 7801, a 10 percent rating is warranted for scar(s) not of the head, face, or neck that are deep and nonlinear which have an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  DC 7802 allows a 10 percent rating for scars not of the head, face, or neck, that are superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater.  Under DC 7804, 10 percent is warranted for one or two scars that are unstable or painful.  Finally, DC 7805 states that any disabling effects not considered in a rating provided under DC 7801-7804 should be evaluated under an appropriate diagnostic code.  At the August 2012 VA examination, the examiner noted that the Veteran has a surgical scar relating to his 1991 open reduction and internal fixation with plate and screws to left distal fibula, but noted that it is not painful and/or unstable, and does not have a total area greater than 39 square centimeters.  Thus, a separate compensable rating is not warranted under any of the aforementioned diagnostic codes relating to scars.

In reaching its conclusion, the Board acknowledges the Veteran's belief that his left ankle symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of  his symptomatology in accordance with the rating criteria.  The Board finds the medical evidence consisting of VA examination reports in which examiners with medical expertise examined the Veteran's left ankle, acknowledged the Veteran's reported symptoms, and described the manifestations of the Veteran's left ankle to be more persuasive than the Veteran's reports that he should receive a compensable rating, particularly given the inconsistency of the Veteran's reported symptomatology.

VI. Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's left ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to the ankle, but the Veteran's disability is not productive of such manifestations.  Additionally, the Veteran's symptoms such as pain and fatigue following extensive use (with both prolonged standing and physical activity) are contemplated by the DeLuca factors.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran related to the VA examiner in August 2012 that he previously was an aircraft mechanic, but that his ankle pain was aggravated by his prolonged standing on hard surfaces.  He further stated that he quit that position and now has a desk job.  Thus, the evidence demonstrates that the Veteran is able to sustain and follow substantially gainful employment. Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with the claim on appeal. 


ORDER

Entitlement to an increased evaluation for service connected status post left ankle fracture (left ankle disability), currently with a noncompensable rating effective December 5, 2008 and a 10 percent rating from August 17, 2012, is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


